Citation Nr: 1737209	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation of post-operative internal derangement right knee with degenerative changes currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation of right knee degenerative arthritis with limitation on flexion currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for degenerative joint disease to hands. 

4.  Entitlement to service connection for a left hip degenerative joint disease associated with post-operative internal derangement right knee with degenerative changes. 

5.  Entitlement to service connection for a right shoulder disorder. 

6.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disorder associated with post-operative internal derangement right knee with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for a left knee disorder and the remaining issues of service connection for a bilateral hand disorder, right shoulder disorder, and left hip disorder and the increased rating for arthritis and instability manifestations of a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2004, the RO denied the Veteran's claim of service connection for a left knee disorder.  The Veteran failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the November 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The November 2004 RO rating decision, which denied the Veteran's claim of service connection for left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the November 2004 RO rating decision is new and material; accordingly, the claim of service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the claim is being reopened, the Veteran is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

New and Material Evidence

Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26. A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302 (b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible. The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2004 the RO denied service connection for a left knee disorder as secondary to the service connected right knee disorder.  The RO found that the evidence failed to show that the left knee disorder was related to the service connected right knee post-operative internal derangement with degenerative changes.  Notice was sent the same month.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within one year of receiving this notice. 

The evidence before the RO in November 2004 included service treatment records (STRs).  These records showed no evidence of any left lower extremity issues, although they provide extensive documentation of right knee issues treated in service, and noted a pre-service history of a right knee meniscectomy in September 1953 and an in service injury during basic training in April 1954, which resulted in internal derangement right knee with a torn anterior horn of the medial meniscus and strain of the MCL.  As a result, he underwent another meniscectomy in May 1956.  On the October 1956 separation examination the lone orthopedic issue was limited to the right knee with bilateral scars from meniscectomy.  No issues with the left knee were shown.  See 100 pg STRs in VBMS pg. 3-5, 7-9, 34-36, 73-74, 87, 90.

The post-service evidence before the RO in November 2004 showed no complaints referable to the left knee until August 1994, when the Veteran was seen for left knee pain of about 8 years of duration, with X-rays revealing early modest changes of post traumatic arthritis.  The pain worsened over several weeks according to an October 1994 record with a November 1994 MRI showing a probable tear of the medial meniscus.  He later underwent arthroscopic meniscectomy surgery of the left knee in April 1991.  None of these records discussed the causation of the left knee disorder.  See 12 pg private records by Dr. G.  in VBMS at pgs 8-11.  

Evidence received after the November 2004 rating includes VA treatment records through December 2012 that confirm ongoing left knee problems diagnosed as osteoarthritis (OA) from October 2004 through June 2012, without opinion regarding causation.  See 154 pg CAPRI in LCM docs pg 44, 45, 70, 87, 99, 107, 112, 114, 119.  Also received was an October 2012 VA examination which diagnosed left knee medial meniscus tear, resolved, status post arthroscopic meniscectomy.  The examiner stated that there was no objective medical evidence to support secondary service connection for the left knee disability due to the right knee disorder, including based on aggravation.  

Also received after the November 2004 rating is the Veteran's July 2011 statement in support of claim which argued that service connection is warranted for the left knee disorder as secondary to the right knee disorder based on the worsening left knee symptoms causing him to favor the knee and causing his left knee disorder.  Alternately he argued that the arthritis affecting his left knee was the result of arthritis "spreading" from the service-connected right knee disorder to other areas including his left knee.  More recently his March 2016 substantive appeal has described significant worsening of the service-connected right knee to the extent that his walking is drastically altered and said that a total knee replacement was recommended.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that the Veteran could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

The Board finds that the evidence of significantly worsening right knee symptoms drastically altering his gait, coupled with the argument that the left knee disorder is being aggravated by gait alterations from his right knee disorder meet the low threshold of 38 C.F.R. § 3.156 (a) and are new and material evidence to reopen the Veteran's claim; because they indicate that the Veteran's right knee symptoms are worsening to the point they may potentially be aggravating the left knee.  See 38 C.F.R. § 3.310; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for a left knee disorder is reopened.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a left knee disorder is granted.


REMAND

Having reopened the claim for service connection for a left knee disorder, the Board finds that further development is necessary to address this matter.  As for the remaining appeal issues, further development is likewise necessary.  

In regard to the right knee claims, the most recent VA examination was performed in October 2012 and the most recent records are shown to be VA records from Biloxi, Mississippi obtained in December 2012.  The Veteran's representative filed a brief in April 2017 arguing the October 2012 VA examination is too old for rating purposes.  The Veteran in his March 2016 substantive appeal has asserted that his right knee has drastically worsened to the point where knee replacement surgery (total knee arthroplasty) has been recommended.

Given that the most recent records obtained and most recent VA examination are nearly five years old, an effort should be made to afford the Veteran a VA examination to assess the severity of his right knee disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Additionally, given that the October 2012 VA examination did not clearly indicate whether active and passive motion were tested, further examination is necessary.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court interpreted 38 C.F.R. § 4.59 as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non-weight-bearing, and, when possible, of the opposite joint.  Therefore, the Veteran must be scheduled for new VA examinations of his right knee.

Regarding the left knee disorder, the Veteran has alleged that this is secondary to the service-connected right knee disorder, contending that the altered gait due to the worsening right knee disorder is aggravating his disability.  Although the October 2012 VA examiner offered an opinion that the left knee is not being aggravated by the right knee disorder due to gait alterations, the examination itself is not based on complete review of the evidence.  

Of note, left knee osteoarthritis (OA) has been diagnosed in VA records from 2004 to 2012, while the October 2012 examiner diagnosed a torn medical meniscus, not OA.  Furthermore the Veteran has now alleged much more significant worsening left knee symptoms in his March 2016 VAF I-9, the records of which should be obtained and which could potentially include evidence of aggravation of the left knee disorder.  Presently the most recent VA records end in December 2012.  In light of this, remand is necessary to obtain more recent records and a new VA examination to fully address the etiology of his left knee disorder.  

Regarding the issue of service-connection for a left hip disorder, also claimed as secondary to the service-connected right knee disorder, remand is necessary for essentially the same reasons that pertain to the above cited claim for service connection for the left knee disorder.  As with the left knee disorder, the unfavorable secondary opinion for the left hip disorder by the October 2012 examiner based the opinion on less than complete evidence, particularly in light of the more recent contentions in 2016 of severely worsening right knee symptoms.   

With respect to the issues of entitlement to service connection for disabilities affecting the bilateral hands and the right shoulder, the Veteran appears to raise a claim for arthritis affecting these areas as secondary to the service-connected right knee disorder.  He has contended that arthritis "spread" to other joints after beginning in the service connected right knee.  There is an October 2011 letter from D.C.H., MD which described treatment for pain and paresthesias for both hands and noted the presence of a left shoulder disorder but indicated that the Veteran had degenerative joint disease (DJD) rather than a systemic arthritis such as rheumatoid arthritis.  However, given that there appears to be outstanding VA records since December 2012 which could potentially be pertinent to these issues, the Board finds it appropriate to defer adjudication pending the receipt of these records.  

On remand, updated treatment records should be obtained from the VA Medical Center (VAMC) for the period from December 18, 2012, in addition to any other records identified by the Veteran to contain pertinent information as to the appellate issues that are not already of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to specifically include any VA treatment records after December 18, 2012 showing treatment for his right knee disorder, left knee disorder, bilateral hand disorder, left hip disorder, and right shoulder disorder.   

2.  After completing the requested records development, schedule the Veteran for VA medical examination of his right knee for the purpose of determining the current nature and severity of his right knee disability and the nature and etiology of his left knee disorder, left hip disorder, right shoulder disorder and bilateral hands disorder.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non-weight-bearing,  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducting during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so. 

The examiner is asked to describe the functional impairment caused by the Veteran's right knee disorder.   

Regarding the claimed left knee disorder, left hip disorder, right shoulder disorder, and bilateral hand disorder, identify all current diagnoses pertaining to these matters.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed. 

With respect to each acquired left knee disorder, left hip disorder, right shoulder disorder, and bilateral hand disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such left knee disorder, left hip disorder, right shoulder disorder and/or bilateral hand disorder is etiologically related to service.

If it is not caused directly by service, is any left knee disorder, left hip disorder, right shoulder disorder and/or bilateral hand disorder, caused, by his service-connected right knee disorders ?  If not, has any left knee disorder, left hip disorder, right shoulder disorder and/or bilateral hand disorder been aggravated (worsened beyond its natural progression) by his service-connected right knee disorders?  If aggravation is found, the examiner must attempt to estimate the baseline level of disability prior to such aggravation.

This discussion should consider the claims of the right knee gait alterations possibly causing or aggravating his left knee and left hip disorders and all claimed disorders argued as a progression of arthritis from the left knee.  

The examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions. 

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

3.  Thereafter, readjudicate the issues.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


